IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TERRANCE A. LAKE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3754

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 2, 2017.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Terrance A. Lake, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.